This action is in reply to the Amendments filed on 03/23/2021.
Claims 14-36 are withdrawn.
Claims 1-13 have been examined.
Claims 1-36 are currently pending 

Response to Amendment
Applicant’s amendment, filed 03/23/2021, has been entered. Claim 1 has been amended.

Priority
The current Application is a continuation-in-part of Application 12/729,507, which has a filing date of 03/23/2010. Therefore, some of the claims (those supported in the disclosure of Application 12/729,507) receive the filing date of 03/23/2010.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reihl et al. (US 7,747,644 B1), as previously cited and hereinafter Reihl, in view of Sixtus et al. (US 5,903,721 A), as previously cited and hereinafter Sixtus, in further view of Rajguru et al. (US 2010/0190474 A1), as previously cited and hereinafter Rajguru.
Regarding claim 1, Reihl discloses a method comprising:
	-using a server computer having a processor, receiving a request from a remote client computer over a network, the request including a request header containing a referring IP address (Reihl, see at least: Col. 6 Ln. 58-61 - “log in [i.e. receiving an request] may be accomplished by Internet protocol (IP) address recognition [i.e. request including a referring IP address], for example, using the user's IP address is an identifier known in the art for a computer or device on a TCP/IP network [i.e. using a server computer having a processor, receiving an request from a remote client computer over a network], such as a numeric address”); 
-determining if a user is authorized to access a first product information using the server computer, wherein the server computer uses the processor to evaluate the referring IP address (Reihl, see at least: Col. 6 Ln. 58-67 & Col. 7 Ln. 1-3 - “log in may be accomplished by Internet protocol (IP) address recognition, for example, using the user's IP address is an identifier known in the art for a computer or device on a TCP/IP network, such as a numeric address. If the system recognizes the user's IP address, the subscriber need not enter subscription account information, and the system will automatically determine whether the user is authorized [i.e. determining if a user is authorized using the server computer] based on the IP address [i.e. wherein the server computer uses the processor to evaluate the referring IP address]. The system supports flexible subscription accounts, for example, organization based multiple user accounts having access to every database, product, product and function offered by the system, individual user subscriptions, pay-per-use, or select access to certain databases, products [i.e. authorized to access a first product information] or functions”); 

-in response to determining that the user is not authorized, using the server computer, report and track the unauthorized user's intrusion and presenting a normal interface with a second 


Sixtus, however, teaches the known technique of the request being an HTTP request and including a request header containing a referring IP address (Sixtus, see at least: Col. 9 Ln. 65-67 & Col. 10 Ln. 1-2 - “The transaction verification request also includes the computer network address of the requesting user computer 12; i.e. the IP address that is obtained from the HTTP request header [i.e. HTTP request including a request header containing a referring IP address] prepended to the transaction request message”). This known technique is applicable to method of Reihl as they both share characteristic and capabilities, namely, they are directed to electronic requests.
One of ordinary skill in the art at the time of filing would have recognized that applying the known technique of Sixtus would have yielded predictable results and resulted in an improved method. It would have been recognized that applying the request being an HTTP request and including a request header containing a referring IP address of Sixtus to the request of Reihl would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a request being an HTTP request and including a request header containing a referring IP address into a request. Further, applying the request being an HTTP request and including a request header containing a referring IP address of Sixtus to the request of Reihl would have been recognized by those of ordinary skill in the art as resulting in an improved method which causes an eavesdropper to only capture part of the data needed to spoof the system since the authentication data (UMAN) requested by the trust server will change as a function of the time stamp (Sixtus, Col. 11 Ln. 20-23).

Rajguru, however, teaches authenticating a user (i.e. [0088]), using either the server computer or the remote client computer to determine a location of the remote client computer using positioning input from a geolocation system (Rajguru, see at least: [0085] - “Tracking the location of the mobile device may be accomplished using technologies, including GSM/CDMA point (cell tower) locators, and GPS locator technology [i.e. using either the server computer or the remote client computer to determine a location of the remote client computer using positioning input from a geolocation system]”);
the known technique of a server computer using the processor to evaluate the location of the remote client computer (Rajguru, see at least: [0055] and [0085] - “Embodiments of server 150 may process data [i.e. the server computer uses the processor to evaluate] related to mobile device users, the data comprising data associated with:…device location (e.g. cell tower information, GPS coordinates, Wi-Fi hotspot related information, GPRS/EDGE/3G connectivity related information, Bluetooth related information) [i.e. the location of the remote client computer]” and “Tracking the location of the mobile device may be accomplished using technologies, including GSM/CDMA point (cell tower) locators, and GPS locator technology”); and
the known technique of reporting and tracking an unauthorized user's intrusion, but to not alert the user that its intrusion is detected by presenting a normal interface (Rajguru, see at least: 530-3 involves initiating tasks that aid in the recovery of the monitored mobile device [i.e. report and track the unauthorized user's intrusion]. Such tasks, according to various embodiments, comprise directing all incoming and outgoing communications from the monitored mobile device to a predefined electronic communication device. For example, if the unauthorized user tries to dial a particular number, the monitored mobile device may appear as if it is dialing the particular number [i.e. but to not alert the user that its intrusion is detected by presenting a normal interface], although it is actually dialing a different number associated with a predefined electronic communication device”). This known technique is applicable to method of Reihl in view of Sixtus as they both share characteristic and capabilities, namely, they are directed to authenticating a user.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Reihl in view of Sixtus, using either the server computer or the remote client computer to determine a location of the remote client computer using positioning input from a geolocation system, as taught by Rajguru, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Reihl in view of Sixtus, to include the teachings of Rajguru, in order to provide an improved method that would result in determining a device has been lost or stolen (Rajguru, [0080]).

Regarding claim 2, the combination of Reihl/Sixtus/Rajguru teach the method of claim 1. Reihl further discloses:
wherein the server computer is configured to determine if the user is an authorized user without accepting any identification information manually entered by the user (Reihl, see at least: Col. 6 Ln. 58-67 & Col. 7 Ln. 1-3 - “log in may be accomplished by Internet protocol (IP) address recognition, for example, using the user's IP address is an identifier known in the art for a computer or device on a TCP/IP network, such as a numeric address. If the system recognizes the user's IP address, the subscriber need not enter subscription account information [i.e. without accepting any identification information manually entered by the user], and the system will automatically determine whether the user is authorized based on the IP address [i.e. the server computer is configured to determine if the user is an authorized user]. The system supports flexible subscription accounts, for example, organization based multiple user accounts having access to every database, product, product and function offered by the system, individual user subscriptions, pay-per-use, or select access to certain databases, products or functions”).

Regarding claim 3, the combination of Reihl/Sixtus/Rajguru teach the method of claim 1.
		Rajguru further teaches wherein determining the location of the remote client computer includes receiving the positioning input from a remote transmitter transmitting a signal received by a receiver in the remote client computer, and wherein the remote client computer includes a geolocation module configured to determine the location of the remote client computer based on the signals received by the receiver (Rajguru, see at least: [0055] - “Embodiments of server 150 may process data related to mobile device users, the data comprising data associated with:…device location (e.g. cell tower information, GPS coordinates, Wi-Fi hotspot related information, GPRS/EDGE/3G connectivity related information, Bluetooth related information) 

Regarding claim 4, the combination of Reihl/Sixtus/Rajguru teach the method of claim 1.
		Rajguru further teaches wherein the geolocation system includes a Global Positioning System (GPS), and wherein the remote client computer determines its location using a geolocation module accepting input from the geolocation system (Rajguru, see at least: [0055] - “Embodiments of server 150 may process data related to mobile device users, the data comprising data associated with:…device location (e.g. cell tower information, GPS coordinates, Wi-Fi hotspot related information, GPRS/EDGE/3G connectivity related information, Bluetooth related information) [i.e. wherein the geolocation system includes a Global Positioning System (GPS), and wherein the remote client computer determines its location using a geolocation module accepting input from the geolocation system]”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reihl in view of Sixtus with Rajguru for the reasons identified above with respect to claim 1.

Claims 5-7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reihl, in view of Sixtus, in further view of Rajguru, in further view of Zilkha et al. (US 2014/0180817 A1), as previously cited and hereinafter Zilkha.
Regarding claim 5, the combination of Reihl/Sixtus/Rajguru teach the method of claim 1.
The combination of Reihl/Sixtus/Rajguru does not explicitly teach wherein the geolocation system includes one or more cell towers and cellular signal data associated with the remote client computer, and wherein the remote client computer determines its location using a geolocation module using the cellular signal data
Zilkha, however, teaches wherein the geolocation system includes one or more cell towers and cellular signal data associated with the remote client computer, and wherein the remote client computer determines its location using a geolocation module using the cellular signal data (Zilkha, see at least: [0130] - “Locations may be determined based on the current wireless environment of the mobile user device 914, for example, based on signals from a satellite navigation system (like the Global Positioning System, GLONASS, or GNSS systems), with cell tower triangulation based on the identity of cell towers [i.e. the geolocation system includes one or more cell towers and cellular signal data associated with the remote client computer, and wherein the remote client computer determines its location using a geolocation module using the cellular signal data], based on identifiers of local area networks within range, or by sending information about the current wireless environment over the Internet 48 to a remote server that determines location based on attributes of the current wireless environment”)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination of Reihl/Sixtus/Rajguru, the geolocation system including one or 

Regarding claim 6, the combination of Reihl/Sixtus/Rajguru teach the method of claim 1.
The combination of Reihl/Sixtus/Rajguru does not explicitly teach wherein evaluating the location of the remote client computer includes determining that the location of the remote client computer is within a predefined region defined by a closed polygon having three or more vertices, the three or more vertices each defined by latitude/longitude coordinates.
Zilkha, however, teaches wherein evaluating the location of the remote client computer includes determining that the location of the remote client computer is within a predefined region defined by a closed polygon having three or more vertices, the three or more vertices each defined by latitude/longitude coordinates (Zilkha, see at least: [0086] - “The local geofences may be selected from a database of geofences based on the proximity of the user location to each of the geofence locations. The proximity for selecting the local geofences may vary based on factors such as the user's location at a given point in time or the user's location over a set of points in time. In some embodiments, a geofence may defined by a polygon enclosing an area [i.e. determining that the location of the remote client computer is within a predefined region defined by a closed polygon having three or more vertices]. The polygons may 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination of Reihl/Sixtus/Rajguru, evaluating the location of the remote client computer including determining that the location of the remote client computer is within a predefined region defined by a closed polygon having three or more vertices, the three or more vertices each defined by latitude/longitude coordinates, as taught by Zilkha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7, the combination of Reihl/Sixtus/Rajguru teach the method of claim 1.
The combination of Reihl/Sixtus/Rajguru does not explicitly teach wherein evaluating the location of the remote client computer includes determining that the location of the remote client computer is within a predefined region that is substantially circular and defined by a central coordinate, and a distance from the central coordinate.
Zilkha, however, teaches wherein evaluating the location of the remote client computer includes determining that the location of the remote client computer is within a predefined region that is substantially circular and defined by a central coordinate, and a distance from the central coordinate (Zilkha, see at least: [0086] - “The local geofences may be selected from a database of geofences based on the proximity of the user location to each of the geofence locations. The proximity for selecting the local geofences may vary based on factors such as the 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination of Reihl/Sixtus/Rajguru, evaluating the location of the remote client computer including determining that the location of the remote client computer is within a predefined region that is substantially circular and defined by a central coordinate, and a distance from the central coordinate, as taught by Zilkha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9, the combination of Reihl/Sixtus/Rajguru teach the method of claim 1.
The combination of Reihl/Sixtus/Rajguru does not explicitly teach wherein evaluating the location of the remote client computer includes determining that the location of the remote client computer is within a predefined region with a boundary defined by a street address and a distance from the street address.
Zilkha, however, teaches wherein evaluating the location of the remote client computer includes determining that the location of the remote client computer is within a predefined region with a boundary defined by a street address and a distance from the street address (Zilkha, see at least: [0133] and [0134] - “the redemption device 916 is disposed within a geofence 917. The geofence 917 may be a virtual, computer-recognized perimeter corresponding to a real-world geographic area. In some cases, the geofence 917 is associated with the user of 914, for example, in a user profile accessible by the offers engine 912, or the geofence 917 may be stored locally on the mobile user device 914 to enhance privacy. The geofence 917 may be a geofence around a home address of the user [i.e. determining that the location of the remote client computer is within a predefined region with a boundary defined by a street address], which may be provided by the user in a sign-up webpage (or other interface) for creating a user profile” and “In one example, the size of the geofence 917 is smaller than or approximately equal to a 500-meter radius around the user's home geolocation [i.e. boundary defined by a street address and a distance from the street address]”).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination of Reihl/Sixtus/Rajguru, evaluating the location of the remote client computer including determining that the location of the remote client computer is within a predefined region with a boundary defined by a street address and a distance from the street address, as taught by Zilkha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reihl, in view of Sixtus, in further view of Rajguru, in further view of Perry et al. (US 2009/0006211 A1), as previously cited and hereinafter Perry.
Regarding claim 8, the combination of Reihl/Sixtus/Rajguru teach the method of claim 1. 
evaluating the location to determine if the user is authorized includes: determining a physical location associated with the referring IP address and determining whether the physical location associated with the referring IP address is inside or outside an authorized geographical region.
Perry, however, teaches evaluating the location to determine if the user is authorized includes: determining a physical location associated with the referring IP address and determining whether the physical location associated with the referring IP address is inside or outside an authorized geographical region (Perry, see at least: [0029] and [0061] - “a current geographic location of the user is identified. Various ways of identifying a geographic location of a user may be utilized. Example ways to determine a geographic location of a user over a network, such as the Internet, include, but are not limited to, identifying an IP address of the user (e.g., an improved technique now exist for more accurately extrapolating a geographic location from an IP address) [i.e. determining a physical location associated with the referring IP address]” and “Examples of ways a content provider can syndicate a content item include, but are not limited to, allowing use of a content item by any one or more portal interfaces by individually allowing access by each, restricting use of a content item by any one or more portal interfaces by individually providing a restriction to each, allowing/restricting use by groups of portal interfaces, allowing/restricting access by geography [i.e. determining whether the physical location associated with the referring IP address is inside or outside an authorized geographical region]”).
		It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination of Reihl/Sixtus/Rajguru, evaluating the location to determine if the user is authorized including determining a physical location associated with the referring IP .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reihl, in view of Sixtus, in further view of Rajguru, in further view of Fisera et al. (US 2009/0234725 A1), as previously cited and hereinafter Fisera.
Regarding claim 10, the combination of Reihl/Sixtus/Rajguru teach the method of claim 1.
The combination of Reihl/Sixtus/Perry does not explicitly teach wherein the first product information comprises selective pricing discounts for users that are authorized that are not available to users who are not authorized.
	Fisera, however, teaches wherein the first product information comprises selective pricing discounts for users that are authorized that are not available to users who are not authorized (Fisera, see at least: [0038] - “The coupons 90 [i.e. first product information comprises selective pricing discounts] may also be demographically smart.  That is, coupons may be country-specific, region-specific, IP-address specific, and not simply one-size-fits-all coupons [i.e. selective pricing discounts for users that are authorized that are not available to users who are not authorized]”).
	It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination of Reihl/Sixtus/Rajguru, the first product information comprising .

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reihl, in view of Sixtus, in further view of Rajguru, in further view of Chan et al. (US 2009/0150985 A1), as previously cited and hereinafter Chan.
Regarding claim 11, the combination of Reihl/Sixtus/Rajguru teach the method of claim 1.
The combination of Reihl/Sixtus/Rajguru does not explicitly teach wherein the HTTP request contains a referring URL, and wherein determining if a user is authorized to access the first product information includes evaluating the referring URL to determine if the user is authorized.
Chan, however, teaches wherein the HTTP request contains a referring URL, and wherein determining if a user is authorized to access the first product information includes evaluating the referring URL to determine if the user is authorized (Chan, see at least: [0083], [0044] and [0045] - “The current security domain is determined from information specified in the URL of the HTTP request (step 502) [i.e. HTTP request contains a referring URL]. At Step 506, the session list is iterated to determine if there is a session that already exists for the security domain or if not then does a user from an existing session play a role in the current security domain. If a session does exist, processing continues at step 516 [i.e. wherein determining if a 120 is extended in this configuration 140 as a single seller (e.g. A) is able to sell customized products [i.e. access the first product information] in various specialty stores 156 and 158” and “In a multiple go to market model such as exemplary configuration 140, a specialty store constitutes its own security domain. For example, a shopper who registers to store X 156 is not granted any privileges in store A 142 or store Y 158 [i.e. determining if a user is authorized to access the first product information]”).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination of Reihl/Sixtus/Rajguru, the HTTP request containing a referring URL, and wherein determining if a user is authorized to access the first product information includes evaluating the referring URL to determine if the user is authorized, as taught by Chan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reihl, in view of Sixtus, in further view of Rajguru, in further view of Byrum et al. (US 2009/0319781 A1), as previously cited and hereinafter Byrum.
Regarding claim 12, the combination of Reihl/Sixtus/Rajguru teach the method of claim 1. Reihl further discloses:

	The combination of Reihl/Sixtus/Rajguru does not explicitly teach the HTTP request containing an email domain, and wherein determining if a user is authorized to access the information includes evaluating the email domain to determine if the user is authorized.
	Byrum, however, teaches the known technique of the HTTP request containing an email domain, and wherein determining if a user is authorized to access the information includes evaluating the email domain to determine if the user is authorized (Byrum, see at least: [0013] - “The email security system identifies the domain or host of the message recipient by inspecting the message header (e.g., using SMTP) [i.e. HTTP request contains an email domain] or properties (e.g., using MAPI).  The system sends a request from the sender's email server to the federation server that (1) identifies the sender's email server as a part of the organization using the organization's identity information [i.e. wherein determining if a user is authorized to access the information includes evaluating the email domain to determine if the user is authorized] and 
	One of ordinary skill in the art at the time of filing would have recognized that applying the known technique of Byrum would have yielded predictable results and resulted in an improved method. It would have been recognized that applying the HTTP request containing an email domain, and wherein determining if a user is authorized to access the information includes evaluating the email domain to determine if the user is authorized of Byrum to the act of determining if a user is authorized to access the first product information of the combination of Reihl/Sixtus/Rajguru would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a HTTP request containing an email domain, and wherein determining if a user is authorized to access the information includes evaluating the email domain to determine if the user is authorized into the act of determining if a user is authorized to access the first product information. Further, applying the HTTP request containing an email domain, and wherein determining if a user is authorized to access the information includes evaluating the email domain to determine if the user is authorized of Byrum to the act of determining if a user is authorized to access the first product information of the combination of Reihl/Sixtus/Rajguru would have been recognized by those of ordinary skill in the art as resulting in an improved method that would provide secure email delivery between remote sites of the same organization over the Internet without having to create a secure channel between each site (Byrum, [0026]).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reihl, in view of Sixtus, in further view of Rajguru, in further view of Philyaw et al. (US 8,712,835 B1), as previously cited and hereinafter Philyaw.

Regarding claim 13, the combination of Reihl/Sixtus/Rajguru teach the method of claim 1.
	The combination of Reihl/Sixtus/Rajguru does not explicitly teach wherein the HTTP request contains an embedded promotion code, and wherein determining if the user is authorized to access the first product information includes evaluating the embedded promotion code to determine if the user is authorized.

Philyaw, however, teaches wherein the HTTP request contains an embedded promotion code, and wherein determining if the user is authorized to access the first product information includes evaluating the embedded promotion code to determine if the user is authorized (Philyaw, see at least: Col. 27 Ln. 6-16 and Col. 27 Ln. 34-38 “Also as described hereinabove, this is facilitated by sending a user ID and the encoded information from the received stimulus to the ARS 308. The program would continue in a loop until the connection is made, at which time it will proceed to a function block 2706 to receive the user profile and promotion header information [i.e. HTTP request contains an embedded promotion code] which was provided by the ARS 308 in the form of a relay. The program then flows to a decision block 2708 to determine if the information has been received in a timely manner [i.e. wherein determining if the user is authorized to access the first product information includes evaluating the embedded promotion code to determine if the user is authorized].  There are certain situations wherein a promotion must be timely to obtain the full effect of a promotion” and “The type of promotion is 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination of Reihl/Sixtus/Rajguru, the HTTP request containing an embedded promotion code, and wherein determining if the user is authorized to access the first product information includes evaluating the embedded promotion code to determine if the user is authorized, as taught by Chan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that the cited references, alone or in combination, do not teach or suggest the amended claims as Rajguru teaches security measures for a stolen phone in which an unauthorized user may be presented with a normal interface to make a call, however, this is not the same as presenting different but functional information to an unauthorized user (Remarks, pages 10-11).
Examiner respectfully disagrees. Reihl discloses providing an interface to an administrator user with an administrator’s version of a formulary product [i.e. first product information comprising customized products or pricing] and providing a different interface to 

Applicant further argues that dependent claims 5-7, and 9 overcome the cited references for the same or similar reasons above, and Zilkha does not cure the deficiencies detailed above (Remarks, pages 11-12).
Examiner respectfully disagrees. The cited references teach these limitations as detailed above.

Applicant further argues that dependent claim 10 overcomes the cited references for the same or similar reasons above, and Fisera does not cure the deficiencies detailed above (Remarks, page 12).
Examiner respectfully disagrees. The cited references teach these limitations as detailed above.


Examiner respectfully disagrees. The cited references teach these limitations as detailed above.

Applicant further argues that dependent claim 12 overcomes the cited references for the same or similar reasons above, and Byrum does not cure the deficiencies detailed above (Remarks, page 13).
Examiner respectfully disagrees. The cited references teach these limitations as detailed above.

Applicant further argues that dependent claim 13 overcomes the cited references for the same or similar reasons above, and Philyaw does not cure the deficiencies detailed above (Remarks, page 14).
Examiner respectfully disagrees. The cited references teach these limitations as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Gharabally et al. (US 9,183,534 B2) teaches restricting entity profile data and application access if verification fails.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ARIELLE E WEINER/Examiner, Art Unit 3684                           
                                                                                                                                                                 
/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684